In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐1746 
PATRICK J. WERNER, 
                                                 Plaintiff‐Appellant, 

                                 v. 

EDWARD F. WALL, et al., 
                                              Defendants‐Appellees. 
                     ____________________ 

        Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
       No. 2:12‐cv‐00096‐CNC — Charles N. Clevert, Jr., Judge. 
                     ____________________ 

     ARGUED APRIL 6, 2016 — DECIDED SEPTEMBER 1, 2016  
                 ____________________ 

    Before FLAUM, RIPPLE, and HAMILTON, Circuit Judges. 
    RIPPLE,  Circuit  Judge.  In  1999,  Patrick  Werner  was  con‐
victed of multiple sex offenses in Wisconsin state court. The 
state trial court sentenced him to ten years of imprisonment 
and to ten consecutive years of probation. Because Mr. Wer‐
ner had been convicted of more than one sex offense, he was 
a  Special  Bulletin  Notification  (“SBN”)  sex  offender  under 
Wisconsin law. After a denial of parole in late 2009, Mr. Wer‐
ner’s release was deferred until his mandatory release date of 
2                                                      No. 14‐1746 

March 21, 2010. At that time, Mr. Werner and his probation 
agents  were  unable  to  secure  an  approved  residence  as  re‐
quired by his rules of supervision. Consequently, the Wiscon‐
sin Department of Corrections (“DOC”) Division of Commu‐
nity Corrections detained him pursuant to Administrative Di‐
rective No. 02‐10 (“AD 02‐10” or “the directive”), which set 
out a procedure addressing release‐eligible SBN sex offenders 
who lacked an approved residence. Under AD 02‐10, persons 
who had reached their mandatory release date but could not 
secure housing that was approved under their rules of super‐
vision were detained in the county jail during the night but 
permitted to seek appropriate housing during certain hours 
of the day. Authorities employed this arrangement to prevent 
a  violation  of  the  rules  of  supervision.  Officials  detained 
Mr. Werner  under  this  arrangement  sporadically  between 
March 16, 2010, and July 1, 2011, when he finally located and 
moved into an approved residence. 
    Mr. Werner brought this action pro se in the district court 
under 42 U.S.C. § 1983. He claimed that his continued deten‐
tion  beyond  his  mandatory  release  date  was  unlawful  and 
named as defendants various DOC officials and several of his 
probation  agents.  In  an  initial  screening  order,  the  district 
court permitted Mr. Werner to proceed on the individual‐ca‐
pacity claims under the Eighth Amendment and the Due Pro‐
cess Clause of the Fourteenth Amendment. It also permitted 
him to maintain an official‐capacity claim for injunctive relief 
on the ground that AD 02‐10 violated the Due Process and Ex 
Post Facto Clauses. The district court ultimately granted sum‐
mary judgment in favor of the defendants on all of Mr. Wer‐
ner’s  claims.  It  concluded  that  his  Eighth  and  Fourteenth 
Amendment claims were barred by qualified immunity and 
that his official capacity challenge to the directive as a policy 
No. 14‐1746                                                      3 

was moot. Mr. Werner timely appealed the district court’s de‐
cision with respect to his individual‐capacity claims. In due 
course, we recruited counsel and requested additional brief‐
ing.  
     After the benefit of briefing and oral argument, we agree 
with the district court that the defendants in this case are en‐
titled to qualified immunity. We therefore affirm the district 
court’s judgment with respect to each of Mr. Werner’s claims. 
    
                                I 
                       BACKGROUND 
                               A. 
    In  1999,  the  Circuit  Court  of  Brown  County,  Wisconsin, 
convicted  Mr.  Werner  of  second‐degree  sexual  assault  of  a 
child and of attempted child enticement. The court sentenced 
him to ten years in prison with ten consecutive years of pro‐
bation. After his parole was denied in late 2009, Mr. Werner’s 
release  was  deferred  until  his  mandatory  release  date  of 
March 21, 2010. Wisconsin law requires that any person con‐
victed of a sex offense and then released to parole or extended 
supervision be placed initially in the county where the person 
resided on the date of the offense, the county where the per‐
son was convicted, or a sex offender treatment facility. Wis. 
Stat.  § 301.03(20)(a).  Mr.  Werner  was  convicted  in  Brown 
County, and the Division of Community Corrections sought 
4                                                             No. 14‐1746 

                                 1
to place him there.  Because of Mr. Werner’s multiple sex of‐
fense  convictions,  he  also  was  designated  an  SBN  sex  of‐
fender. This designation required the Division of Community 
Corrections  to  provide  notice  of  his  placement  in  Brown 
County to law enforcement officials in that community. See id. 
§ 301.46(2m)(am).  
    Wisconsin law provided still more restrictions. At the time 
of Mr. Werner’s mandatory release date in 2010, the rules of 
supervision for all sex offenders required them to obtain and 
to maintain an approved residence; they were not permitted 
to be homeless because of the risk of recidivism. Mr. Werner’s 
Standard Sex Offender Rules consequently provided, in rele‐
vant part: 
           5. You shall not reside nor “stay” overnight in 
           any place other than a pre‐approved residence 
           without  prior  agent  approval.  “Overnight”  is 
           defined as the daily period of time between the 
           hours of 8 p.m. and 8 a.m. unless redefined by 
           your agent in advance.  
            … 
                   



                                                 
1 Although the statute provides multiple placement options, see Wis. Stat. 

§ 301.03(20)(a), the record indicates, and the district court found, that the 
Division  of  Community  Corrections  had  to  place  Mr.  Werner  in  Brown 
County, the county of his conviction. It is not clear why this was the case. 
However, Mr.  Werner  does  not  argue  that  he  could have  been  released 
somewhere other than Brown County.  
No. 14‐1746                                                           5 

             11. You shall fully comply with all sex offender 
             registry  requirements  as  applicable  and  di‐
             rected  by  your  agent  and/or  required  by  stat‐
             ute.[2] 
SBN sex offenders in particular were required to “provide a 
specific, verifiable address prior to release from a correctional 
                                                               3
institution … subject to the department’s approval.”  In deter‐
mining  whether  to  approve  a  proposed  residence,  agents 
were required to consider, among other things, the “[p]rox‐
imity to the SBN offender’s victim(s), elementary or second‐
ary schools, parks and licensed or certified day care provid‐
         4
ers.”   
    There were still more restrictions, imposed by a combina‐
tion of department rules and community ordinances. Among 
the  thirty‐nine  Rules  of  Community  Supervision,  the  first 
stated: 
             1. You shall avoid all conduct which is in viola‐
             tion  of  federal  or  state  statute,  municipal  or 
             county ordinances, tribal law or which is not in 
             the best interest of the public welfare or your re‐
             habilitation.[5] 
                   


                                                 
2 R.90‐3.  

3 R.93‐2 at 1. 

4 Id. 

5 R.90‐2 at 1.  
6                                                          No. 14‐1746 

Brown County had over a dozen ordinances in place that re‐
                                                              6
stricted where registered sex offenders could reside.  Both the 
Standard Sex Offender Rules and the Rules of Community Su‐
pervision provided that a violation of any rule would subject 
the offender to possible revocation of his or her probation, pa‐
role, or extended supervision. Therefore, residing in any place 
forbidden by local ordinance constituted a violation of these 
rules and subjected Mr. Werner to possible revocation of his 
probation.  
    Wisconsin authorities had wrestled with the problem cre‐
ated by the confluence of these provisions for quite a while 
before Mr. Werner’s situation came to the fore. In 2002, nearly 
a decade before Mr. Werner’s mandatory release date, the Di‐
vision of Community Corrections had fashioned an adminis‐
trative scheme to address this dilemma in releasing convicted 
sex offenders to communities with restrictive sex offender or‐
dinances. Responding to several Wisconsin Court of Appeals 
decisions  requiring  that  sex  offenders  be  released  on  their 
mandatory  release  date  regardless  of  whether  they  had  ap‐
proved  housing,  the  Division  of  Community  Corrections 
promulgated  AD  02‐10,  which  detailed  the  department’s 
“Procedures  for  SBN  Offenders  Lacking  Approved  Resi‐
               7
dences.”  Relying explicitly on the DOC’s existing authority 
to  “take[]  into  custody  and  detain[]”  an  offender  on  super‐
vised release “[t]o prevent a possible violation,” Wis. Admin. 

                                                 
6 During the summary judgment stage in the district court, the defendants 

submitted a document containing a very general description of these or‐
dinances. See R.93‐1. 
7 R.93‐2 at 1. 
No. 14‐1746                                                           7 

                                                    8
Code DOC § 328.22(2)(d) (2002),  AD 02–10 set out the follow‐
ing: 
            Approved Residence Requirement 
            An  approved  residence  is  a  standard  require‐
            ment of supervision for all sex offenders. Special 
            Bulletin Notification (SBN) offenders must pro‐
            vide  a  specific,  verifiable  address  prior  to  re‐
            lease  from  a  correctional  institution.  The  pro‐
            posed  residence  is  subject  to  the  department’s 
            approval. …  
            … 
            Lack of Approved Residence After Release 
           Wisconsin law requires the Department of Cor‐
           rections to release offenders on their mandatory 
           release dates. The decisions of the Court of Ap‐
           peals in State ex rel. Woods v. Morgan, 224 Wis 2d, 
           534, 591 N.W.2d 922 (Ct. App. 1999) and State ex 
           rel.  Olson  v.  Litscher,  233  Wis.2d  685,  608, 
           N.W.2d 425 (Ct. App. 2000) require that prison‐
           ers  be  released  upon  reaching  mandatory  re‐
           lease, whether or not an approved residence has 
           been found. 
            If, upon release, a SBN offender does not have a 
            residence, which the department has approved, 
            the  offender  shall  be  directed  to  secure  an  ap‐
            proved residence by the end of the workday. 

                                                 
8 This provision is now located at Wisconsin Administrative Code DOC 

§ 328.27(2)(d). 
8                                                    No. 14‐1746 

     The  SBN  offender  shall  be  permitted  to  con‐
     duct an “unfettered” search for housing. This 
     means  the  SBN  offender  shall  be  permitted  to 
     leave  the  presence  of  DOC  staff  to  search  for 
     housing. In order to accomplish this, the agent 
     shall require the SBN offender  to  be accompa‐
     nied  by  an  approved  chaperone.  The  SBN  of‐
     fender shall also be required to provide an itin‐
     erary, prior to leaving the agent’s presence, and 
     to keep a log of movements, appointments and 
     personal contacts. The SBN offender shall wear 
     an [electromagnetic pulse (“EMP”)] transmitter 
     at  all  times.  The  chaperone  shall  be  provided 
     with a cellular phone and an EMP “scanner.” 
     The SBN offender is not required to remain in 
     the  physical  presence  of  the  chaperone  at  all 
     times during the search for housing. However, 
     the  SBN  offender  will  be  required  to  remain 
     within  range  of  the  EMP  scanner.  The  chaper‐
     one must also be provided a copy of the SBN of‐
     fender’s  rules  and  must  agree  to  neither  assist 
     nor encourage the SBN offender to violate any 
     rule.  The  chaperone  will  have  no  authority  to 
     detain or impede the SBN offender. 
     If the SBN offender does not secure an approved 
     residence by 5:00 p.m. and the department has 
     no  alternative  housing  resources  in  the  com‐
     munity of release, the SBN offender may be de‐
     tained in the county jail, to prevent a violation, 
     pursuant  to  Wis.  Admin.  Code  DOC 
     328.22(2)(d). The SBN offender shall be released 
No. 14‐1746                                                          9 

           from custody the next workday, to continue to 
           search for an approved residence. The require‐
           ments  for  the  search  remain  the  same:  EMP, 
           provide a written itinerary, keep a log of move‐
           ments  and  be  accompanied  by  an  approved 
           chaperone.  If  any  requirement  is  unmet,  the 
           SBN offender shall remain in custody, until all 
           requirements can be met. 
            … 
            Procedures Upon Locating Residence 
            When  an  appropriate  residence  has  been  lo‐
            cated,  the  agent  will  notify  local  law  enforce‐
            ment, who shall have the opportunity to notify 
            the community before the SBN offender estab‐
            lishes residence.[9]  
                   
                                                    B. 
    Mr. Werner was assigned three different probation agents 
during the time period he was under the supervision of the 
Division of Community Corrections. Although he was still in‐
carcerated, Agent Amanda Martin received Mr. Werner’s file 
on November 12, 2009, the day before his parole was denied 
and his release deferred. On December 1, 2009, Agent Martin 
discussed with Mr. Werner his housing and employment op‐
tions. She described Brown County’s sex offender ordinances, 
the procedures set out in AD 02‐10 should he be unable to se‐
cure  an  approved  residence  before  his  mandatory  release 

                                                 
9 R.93‐2 at 1–2 (emphases in original). 
10                                                   No. 14‐1746 

date, and the global positioning satellite (“GPS”) tracker that 
Mr. Werner would be required to carry on release. Over the 
next several months, while Mr. Werner still was incarcerated, 
Agent  Martin  investigated  numerous  potential  residences 
proposed by Mr. Werner, his social worker, and his mother; 
however, she determined that she could not approve any of 
these  proposed  residences.  Agent  Martin  also  arranged  a 
chaperone,  pursuant  to  AD  02‐10,  with  whom  Mr.  Werner 
could search for housing for four hours per weekday.  
    On March 4, 2010, Agent Martin and her supervisor, Lori 
Richgels,  met  with  law  enforcement  officials  to  discuss 
Mr. Werner’s release plan and to determine the appropriate 
level of community notification. On March 16, 2010, five days 
before  his  mandatory  release  date,  Mr.  Werner  was  trans‐
ferred from a state penitentiary to the Division of Community 
Corrections office in Green Bay. Agent Martin completed the 
intake  process  with  Mr.  Werner,  which  included  reviewing 
the process for mandatory GPS monitoring, the sex offender 
registry  requirements,  and  the  procedure  for  sex  offender 
housing searches. Mr. Werner reviewed and signed his Rules 
of Community Supervision and Standard Sex Offender Rules, 
as well as paperwork concerning the chaperone service. Be‐
cause Mr. Werner had not secured an approved residence and 
the  department  had  no  alternative  housing  resources  in  the 
community, AD 02‐10 applied and Mr. Werner was booked 
into the Brown County Jail to prevent a probation violation. 
For the next several months, Mr. Werner, with the assistance 
of Agent Martin, sought appropriate housing under the pro‐
cedures outlined in AD 02–10.  
   In October 2010, Mr. Werner violated his supervision rules 
by possessing contraband and making threatening comments 
No. 14‐1746                                                               11 

to his pod mates at the Brown County Jail. He agreed to an 
Alternative  to  Revocation  (“ATR”),  under  which  he  would 
spend ninety days at a state penitentiary; he began serving the 
ATR on December 1, 2010. Soon after, Agent Robert Fusfeld 
replaced  Agent  Martin  as  Mr.  Werner’s  probation  agent. 
Mr. Werner was released back to the Division of Community 
Corrections office in Green Bay on March 1, 2011. For the next 
several months, he continued to search for approvable hous‐
ing under AD 02‐10. On June 1, 2011, Mr. Werner located a 
tentative residence in Bellevue, Wisconsin. Agent Fusfeld in‐
vestigated  the  residence,  approved  it,  and  began  arrange‐
ments for Mr. Werner’s release.  
    On  June  22,  2011,  Agent  Erin  Murto  replaced  Agent 
Fusfeld; she continued to arrange for Mr. Werner to move into 
the residence in Bellevue that Agent Fusfeld had approved. 
Mr. Werner moved into the residence on July 1, 2011. How‐
ever, in November 2011, Mr. Werner again violated the terms 
of  his  supervision.  His  probation  was  revoked  on  April  23, 
2012,  and  he  was  ordered  by  an  Administrative  Law  Judge 
(“ALJ”) to return to  prison for two  years, four  months, and 
                   10
three days.   
      On  November  16,  2012,  Mr. Werner  again  was  released, 
                                                                     11
this time to a transitional living program in Green Bay.  On 

                                                 
10 See Wis. Admin. Code HA § 2.05 (outlining Wisconsin’s revocation pro‐

cess). 
11 According to the record, Mr. Werner had requested initially that he be 

placed at the transitional living program in Green Bay upon his manda‐
tory release date in March 2010. At the time, however, the transitional liv‐
ing program was too close to a park under the applicable sex offender or‐
12                                                            No. 14‐1746 

February 15, 2013, however, Mr. Werner violated the rules of 
his  supervision  by,  among  other  things,  sending  a  sexually 
explicit message  to  a  sixteen‐year‐old  girl.  According  to the 
State,  Mr. Werner’s  probation  was  revoked,  and  he  is  cur‐
rently incarcerated at a state penitentiary. The parties also in‐
form  us  that  AD 02‐10  was  replaced  in  March  2015  by  AD 
15‐12, under which SBN sex offenders lacking approved resi‐
dences are no longer held in jail until they can secure an ap‐
proved residence.  
       
                                                    C. 
    On January 31, 2012, Mr. Werner brought this action pro 
se in the United States District Court for the Eastern District 
of Wisconsin under 42 U.S.C. § 1983, alleging that he was un‐
                                                                           12
lawfully  detained  from  March  16,  2010,  until  July  1,  2011.  

                                                 
dinance. Mr. Werner requested an exemption from the Green Bay Sex Of‐
fender Residence Board but was denied. In August 2012, Green Bay re‐
vised its ordinance to permit sex offenders to move directly to a transi‐
tional living program without the Board’s prior approval. This cleared the 
way for Mr. Werner to be placed there in November 2012, which took him 
out of the purview of AD 02‐10. 
12 As our recitation of the facts makes clear, large portions of Mr. Werner’s 

detention over this period of time were authorized independently of AD 
02‐10. For example, when Mr. Werner violated his terms of supervision in 
October 2010, the DOC’s authority to detain him would have derived ei‐
ther from Wisconsin Administrative Code DOC § 328.22(2)(a), which per‐
mits detention “[f]or investigation of an alleged violation,” or from DOC 
§ 328.22(2)(b), which permits detention “[a]fter an alleged violation … to 
determine  whether  to  commence  revocation  proceedings.”  Mr.  Werner 
also served a ninety‐day Alternative to Revocation sentence from Decem‐
ber 1, 2010, until March 1, 2011. Because we hold that the defendants in 
No. 14‐1746                                                                    13 

Mr. Werner sought monetary damages and injunctive relief. 
He  named  as  individual  defendants:  DOC  Secretary  Gary 
Hamblin; Division of Community Corrections Regional Chief 
Rose Snyder‐Spaar; Division of Community Corrections Ad‐
ministrator Denise Symdon; Division of Community Correc‐
tions Field Supervisors Thomas Wickeham and Lori Richgels; 
and Agents Martin, Fusfeld, and Murto (collectively, “the de‐
fendants”). 
    In a screening order, the district court allowed Mr. Wer‐
ner’s Eighth  Amendment and  due  process  claims,  based  on 
his continued detention beyond his mandatory release date, 
to  proceed  against  Agents  Martin,  Fusfeld,  and  Murto,  and 
Supervisors  Wickeham  and  Richgels.  The  district  court  also 
allowed  him  to  go  forward  with  official‐capacity  claims  for 
                                                                       13
injunctive relief against all of the named defendants  on the 
ground that AD 02‐10 violated the Due Process and Ex Post 
Facto Clauses of the Constitution. The defendants moved for 
summary judgment on each of these claims. Mr. Werner also 
moved for summary judgment, but the district court denied 
his  motion  on  procedural  grounds.  Several  months  later, 
Mr. Werner filed a number of documents that the court ulti‐
mately construed as a motion for summary judgment and a 
response in opposition to the defendants’ motion.  


                                                 
this case are shielded from civil liability, we need not determine precisely 
the time period that Mr. Werner was held under the challenged directive. 
13 On October 27, 2012, Edward Wall succeeded Hamblin as DOC Secre‐

tary. Because Mr. Werner had sued Hamblin, a public officer, in his official 
capacity,  the  district  court  granted  the  defendants’  motion  to  substitute 
Secretary  Wall  as  a  party  under  Federal  Rule  of  Civil  Procedure  25(d). 
R.119 at 1. 
14                                                            No. 14‐1746 

   On  March  27,  2014,  the  district  court  granted  summary 
judgment in favor of the defendants. The court concluded that 
Mr. Werner’s Eighth Amendment and due process claims for 
damages  against  the  individual  defendants  were  barred  by 
qualified immunity because it was not clearly established at 
the  time  that  AD  02‐10  violated  the  constitutional  rights  of 
SBN sex offenders. It further held that Mr. Werner’s official‐
capacity  claims  that  AD  02‐10  was  unconstitutional  were 
moot because he no longer was subject to the directive. 
      Acting  pro  se,  Mr.  Werner  timely  appealed  the  court’s 
                                                                 14
judgment,  and  we  recruited  counsel  to  assist  him.   We  or‐
dered the parties to address at least the following issues:  
            (1) Do the facts alleged by Werner (including his 
            detention in county jail beyond his release date) 
            state  a  claim  under  the  Eighth  Amendment  or 
            the  Due  Process  Clause  of  the  Fourteenth 
            Amendment?  
            (2)  If  Werner  has  stated  a  constitutional  claim 
            for  damages,  are  the  defendants  entitled  to 
            qualified  immunity  for  detaining  Werner  in 
            county jail after his release date?[15] 
 
 
 

                                                 
14 The court expresses its appreciation to counsel and his law firm for their 

excellent representation of their client. 
15 Dkt.52. 
No. 14‐1746                                                                  15 

                                                    II 
                                        DISCUSSION 
    The district court granted summary judgment on Mr. Wer‐
ner’s Eighth Amendment16 and due process claims because it 
concluded that the defendants were entitled to the protections 
of qualified immunity.  “We review a district court’s grant of 
                         17


summary judgment based on qualified immunity de novo, ac‐
cepting all facts and inferences in the light most favorable to 
the  non‐moving  party.”  Zimmerman  v.  Doran,  807  F.3d  178, 
182  (7th Cir.  2015). Qualified immunity shields government 
officials from civil “liability ‘insofar as their conduct does not 
violate clearly established statutory or constitutional rights of 
which  a  reasonable  person  would  have  known.’”  Purvis  v. 
Oest, 614 F.3d 713, 720 (7th Cir. 2010) (quoting Harlow v. Fitz‐
gerald, 457 U.S. 800, 818 (1982)). In determining whether qual‐
ified immunity applies, “we must address two questions: [1] 
whether the plaintiff’s allegations make out a deprivation of 
a  constitutional  right,  and  [2]  whether  the  right  was  clearly 
established  at  the  time  of  defendant’s  alleged  misconduct.” 
McAllister v. Price, 615 F.3d 877, 881 (7th Cir. 2010).  
   At  one  time,  the  Supreme  Court  required  categorically 
that we conduct these two inquiries sequentially in order to 
avoid stagnation in the development of constitutional law. See 

                                                 
16 The Eighth Amendment applies here to Wisconsin through the Four‐

teenth Amendment. Robinson v. California, 370 U.S. 660, 666 (1962). 
17 Mr. Werner concedes that his official‐capacity claims for injunctive re‐

lief on the ground that AD 02‐10 as a policy is unconstitutional are now 
moot because the directive is no longer in effect. We therefore do not ad‐
dress  them.  Mr.  Werner’s  individual  claims  for  damages,  of  course,  are 
not affected by this development. 
16                                                               No. 14‐1746 

Saucier v. Katz, 533 U.S. 194, 201 (2001). Under this framework, 
we had to determine “first if the alleged facts described a legal 
violation,  and  only  if  they  did,  mov[e]  on  to  the  question 
whether the law was clearly established.” Mordi v. Zeigler, 770 
F.3d 1161, 1165 (7th Cir. 2014). The Court relaxed this “rigid 
order of battle” in Pearson v. Callahan, 555 U.S. 223 (2009). It 
held that “the district courts and the courts of appeals should 
be  permitted  to  exercise  their  sound  discretion  in  deciding 
which of the two prongs of the qualified immunity analysis 
should be addressed first in light of the circumstances in the 
                                                    18
particular case at hand.” Id. at 236.   
    In some situations, adherence to the traditional two‐step 
approach is appropriate. See id. (recognizing that it is “often 
beneficial” to follow “the Saucier protocol”). Nevertheless, the 
circumstances of the present case make it advisable to avail 
ourselves of the latitude now afforded us. Id. at 241 (“Adher‐
ence to Saucier’s two‐step protocol departs from the general 
rule of constitutional avoidance and runs counter to the older, 
wiser judicial counsel not to pass on questions of constitution‐
ality  unless  such  adjudication  is  unavoidable.”  (alteration 
                                                            19
omitted) (internal quotation marks omitted)).  Indeed, there 
are  several  reasons  that  counsel that  we  not  address  defini‐
tively the constitutional issue. First, the underlying adminis‐

                                                 
18 See also Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (exercising this dis‐

cretion); City and Cty. of S.F. v. Sheehan, 135 S. Ct. 1765, 1775 (2015) (same); 
Mordi v. Zeigler, 770 F.3d 1161, 1165 (7th Cir. 2014) (same). 
19 See also Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012) (“[Pearson’s] ap‐

proach comports with our usual reluctance to decide constitutional ques‐
tions unnecessarily.”). 
No. 14‐1746                                                                          17 

trative directive is no  longer  operable.  Secondly,  the appro‐
priate analysis for claims of detained individuals not subject 
to sentences of incarceration is a difficult question, and it is 
easy for an intermediate appellate tribunal to lose its footing 
on the shifting sands of present‐day case authority. For a long 
time, we have recognized that the treatment of a detained per‐
son not serving a sentence of incarceration is governed by the 
                                     20
Due  Process  Clause,   but  we  often  have  borrowed  Eighth 
                                                                 21
Amendment standards as a rule of decision.  We also have 
recognized, of course, that a person serving a sentence of pro‐
bation or parole has a limited liberty interest in his freedom 
that cannot be curtailed without the procedural protections of 
notice and hearing. See Gagnon v. Scarpelli, 411 U.S. 778, 782 
(1973); Morrissey v. Brewer, 408 U.S. 471, 482 (1972). Yet, when 
confronted with the failure to release a person because of an 
error  in  the  computation  of  his  sentence,  we  have  relied  on 


                                                 
20 See Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 664 (7th Cir. 2012) 

(holding that “[b]ecause Rice was a pretrial detainee, it is the due process 
clause  of  the  Fourteenth  Amendment  rather  than  the  Eighth  Amend‐
ment’s proscription against cruel and unusual punishment which is the 
source  of  [his]  right”);  see  also  Bell  v.  Wolfish,  441  U.S.  520,  535  (1979) 
(“[C]onditions  or  restrictions  of  pretrial  detention  …  implicate  only  the 
protection against deprivation of liberty without due process of law.”). 
21 See Rice, 675 F.3d at 664 (noting that “courts still look to Eighth Amend‐

ment case law in addressing the claims of pretrial detainees, given that the 
protections of the Fourteenth Amendment’s due process clause are at least 
as broad as those that the Eighth Amendment affords to convicted prison‐
ers, and the Supreme Court has not yet determined just how much addi‐
tional protection the Fourteenth Amendment gives to pretrial detainees” 
(citations omitted)). 
18                                                               No. 14‐1746 

the principles of the Eighth Amendment. See Campbell v. Pe‐
                                                    22
ters, 256 F.3d 695 (7th Cir. 2001);  Burke v. Johnston, 452 F.3d 
                                  23
665  (7th  Cir.  2006).   But  cf.  Armato  v.  Grounds,  766  F.3d  713 
(7th  Cir.  2014)  (analyzing  a  similar  problem  under  both 


                                                 
22 In Campbell v. Peters, 256 F.3d 695 (7th Cir. 2001), Campbell had been 

convicted  of  residential  burglary  and  sentenced  to  a  prison  term  and  a 
consecutive  term  of  mandatory  supervised  release  (“MSR”).  Id.  at  697. 
While serving the MSR term, Campbell was arrested and convicted of un‐
lawful use of a weapon by a felon and sentenced to a two‐year prison term; 
his burglary MSR was revoked. Id. Upon returning to prison, Campbell 
committed several offenses that resulted in revocation of the good conduct 
credits he had earned while serving his burglary prison term. Id. at 697–
98. When Campbell eventually was released, he filed a § 1983 action claim‐
ing that his good conduct credits had been revoked improperly under Il‐
linois law, and, therefore, that he had been wrongfully detained beyond 
his proper release date in violation of the Eighth and Fourteenth Amend‐
ments. Id. at 699. As a general matter, we agreed with Campbell’s premise 
that, “if through deliberate indifference to the requirements of state law 
the correctional officials kept him imprisoned too long, his Eighth Amend‐
ment rights were violated.” Id. at 700. Nevertheless, we held that the de‐
fendants were entitled to qualified immunity because “it was not apparent 
[at the time] that this kind of state law mistake rose to the level of an Eighth 
Amendment  violation.”  Id.  at  701.  We  did  not  consider  the  merits  of 
Campbell’s due process claim. Id. at 702. 
23 In Burke v. Johnston, 452 F.3d 665 (7th Cir. 2006), Burke, who was incar‐

cerated, brought a § 1983 action claiming that Wisconsin’s deliberate in‐
difference to his requests for credit for time he had spent in jail resulted in 
an unconstitutional prolonging of his incarceration. Id. at 668. Relying on 
Campbell, “we agree[d] that incarceration after the time specified in a sen‐
tence has expired violates the Eighth Amendment if it is the product of 
deliberate indifference.” Id. at 669. Ultimately, however, we remanded the 
case without deciding whether Burke had prevailed on such a claim. Id. at 
670. 
No. 14‐1746                                                                19 

                                                                           24
Eighth Amendment and procedural due process principles).  
Other circuits have employed a variety of approaches invok‐
                                                                      25
ing  Eighth  Amendment  and  due  process  protections.   Re‐
cently, however, the Supreme Court held that the treatment 
                                                 
24 In Armato v. Grounds, 766 F.3d 713 (7th Cir. 2014), we rejected a consti‐

tutional challenge brought under circumstances that were somewhat sim‐
ilar to the present case. At issue in Armato was Illinois’ “turnaround prac‐
tice” of walking parole‐eligible inmates who lacked approved housing to 
the prison gate, turning them around, and returning them to custody. See 
Crayton v. Duncan, No. 15‐CV‐399‐NJR, 2015 WL 2207191, at *4 n.2 (S.D. 
Ill. May 8, 2015) (describing turnaround practice); Brown v. Randle, No. 11 
C 50193, 2014 WL 2533213, at *1 (N.D. Ill. June 5, 2014); Murdock v. Walker, 
No. 08 C 1142, 2014 WL 916992, at *3–4 (N.D. Ill. Mar. 10, 2014). Armato 
had been convicted of a sex offense in Illinois and sentenced to a prison 
term but not to a term of MSR. 766 F.3d at 716. When he became eligible 
for release, the administrator in charge of his file was under the impres‐
sion that state law required that his sentence include an MSR. Id. at 717. 
She further believed “that when a previously‐convicted sex offender is re‐
leased from custody, he is subject to strict MSR conditions such as elec‐
tronic monitoring and a suitable host location approved by the IDOC.” Id. 
Because no such housing could be located, the administrator decided that 
Armato could not be released. Id. She then contacted several of her supe‐
riors, who told her that “the appropriate line of action would be to ‘violate 
[Armato] at the door,’” a reference to the turnaround practice. Id. at 718 & 
n.2 (alteration in original). In the meantime, another prison official con‐
tacted the Illinois Office of the Attorney General (“AG’s Office”) to request 
an amended sentencing order that included an MSR term. Id. at 718. Ulti‐
mately, the AG’s Office decided not to seek an amended order, and Ar‐
mato was released. Id. at 719. 
    Armato then brought an action in federal court under § 1983, claiming 
that his continued detention violated his Eighth Amendment and due pro‐
cess rights. Id. We held first that Armato’s Eighth Amendment claim failed 
on the merits because he had not shown that his detention was the result 
of deliberate indifference. Id. at 721. We also rejected Armato’s Fourteenth 
Amendment claim, which we treated as a procedural due process claim. 
20                                                             No. 14‐1746 

of a pretrial prisoner is governed by the substantive standards 
of  the  Due  Process  Clause.  See  Kingsley  v.  Hendrickson,  135 
S. Ct.  2466,  2473  (2015).  This  conclusion  seems  compatible 
with the Court’s earlier holding in McNeil v. Director, Patuxent 
Institution, 407 U.S. 245 (1972), that the continued detention of 
a person beyond the expiration of their prison sentence “vio‐
lates his rights under the Fourteenth Amendment.” Id. at 246. 
But cf. Baker v. McCollan, 443 U.S. 137, 145 (1979) (holding that 
“a detention of three days over a New Year’s weekend does 
not and could not amount to” a “deprivation of liberty with‐
out due process of law”).  

                                                 
Id. at 721–22. We held that such a claim failed because “the processes un‐
dertaken by the defendants were sufficient to address Armato’s situation 
and justify his prolonged detention.” Id. at 722. The defendants had con‐
tacted  the  AG’s  Office  to  pursue  an  amendment  to  Armato’s  sentence, 
and, in any event, “Armato had numerous sufficient remedies available to 
him in the state court including a writ of habeas corpus, a writ of manda‐
mus … , and a claim of false imprisonment.” Id.  
25 See Scott v. Baldwin, 720 F.3d 1034, 1036 (8th Cir. 2013) (“Incarceration 

beyond the termination of one’s sentence may state a claim under the due 
process  clause  and  the  eighth  amendment.”  (internal  quotation  marks 
omitted)); Sample v. Diecks, 885 F.2d 1099, 1107–18 (3d Cir. 1989) (analyzing 
under both Eighth Amendment and procedural guarantees of Fourteenth 
Amendment); Haygood v. Younger, 769 F.2d 1350, 1354–59 (9th Cir. 1985) 
(same).  Other  courts,  however,  have  expressed  a  preference  to  analyze 
such claims under only the Due Process Clause. See Jones v. City of Jackson, 
203 F.3d 875, 880 (5th Cir. 2000) (holding that plaintiff had failed to state 
an Eighth Amendment claim because he was “complaining about the fact 
of his incarceration rather than its conditions,” but recognizing a substan‐
tive claim under Due Process Clause); Shorts v. Bartholomew, 255 F.App’x 
46, 51 (6th Cir. 2007) (“[W]hen a prisoner’s sentence has expired, he is en‐
titled to release. … This liberty interest is most often attributed to the Due 
Process Clause of the Fourteenth Amendment.”). 
No. 14‐1746                                                                   21 

   Another  consideration  further  convinces  us  that  we 
should  not  attempt  to  reconcile  these  governing  principles 
here. Mr. Werner has presented the due process argument to 
us solely as a matter of procedural due process, but we think 
that Kingsley, McNeil, and Baker suggest that substantive due 
process  principles  are  implicated  here.  Rather  than  resolve 
definitively that question in a case in which counsel has not 
squarely raised the issue, we believe the proper course is to 
focus on the second prong of the qualified immunity inquiry 
and to determine whether the contours of the right involved 
were  clearly  established  at  the  time  of  the  defendants’  ac‐
         26
tions.   
    A clearly established right is one that “is sufficiently clear 
that any reasonable official would understand that his or her 
actions  violate  that  right,  meaning  that  existing  precedent 


                                                 
26 In addition to his claims against those defendants personally involved 

in his detention, Mr. Werner contends that his individual‐capacity claims 
against  the  administrators  responsible  for  AD  02‐10, Secretary  Hamblin 
(now  Secretary  Wall) and Division  of  Community  Corrections Regional 
Chief Snyder‐Spaar, were dismissed improperly during screening. In Chil‐
dress v. Walker, 787 F.3d 433 (7th Cir. 2015), we held that “[i]n the case of 
those responsible for setting policy, liability will result from the institution 
of a policy that, when enforced, causes a constitutional deprivation.” Id. at 
440 (internal quotation marks omitted). A plaintiff therefore states a claim 
for relief against prison administrators responsible for a policy where the 
plaintiff  “alleges  that  prison  administrators  knew  of  th[e]  practice  and 
knew that th[e] practice put at least some recently released prisoners in 
jeopardy of losing their freedom, but nevertheless did not alter, change, or 
otherwise intervene to prevent the harm.” Id. We thus consider Mr. Wer‐
ner’s claims as they apply to both the defendants personally involved in 
his detention under AD 02‐10 and also those responsible for creating the 
directive. 
22                                                               No. 14‐1746 

must have placed the statutory or constitutional question be‐
yond debate.” Zimmerman, 807 F.3d at 182 (citing Mullenix v. 
Luna,  136  S.  Ct.  305,  308  (2015)).  “Put  simply,  qualified  im‐
munity protects ‘all but the plainly incompetent or those who 
knowingly violate the law.’” Mullenix, 136 S. Ct. at 308 (quot‐
ing  Malley  v.  Briggs,  475  U.S.  335,  341  (1986)).  The  Supreme 
Court also has held that, in this context, legal rights cannot be 
defined at a high level of generality. See, e.g., id. (“The dispos‐
itive question is whether the violative nature of particular con‐
duct is clearly established. This inquiry must be undertaken 
in  light  of  the  specific  context  of  the  case,  not  as  a  broad  general 
proposition.” (first emphasis in original) (citation omitted) (in‐
ternal quotation marks omitted)). For the reasons set forth be‐
low,  we  conclude  that  a  reasonable  official  would  not  have 
known that detaining Mr. Werner pursuant to AD 02‐10 was 
legally impermissible. 
    In conducting the clearly established inquiry, our first task 
is to consider controlling Supreme Court and Seventh Circuit 
precedent. Abbott v. Sangamon Cty., 705 F.3d 706, 731 (7th Cir. 
2013).  Our  earlier  discussion  makes  evident  that  the  prece‐
dent of the Supreme Court and of our court certainly did not 
provide  adequate  guidance  to  permit  the  defendants  to  un‐
derstand their responsibilities in the face of the tangle of over‐
                                                                               27
lapping  laws  and  regulations  that  Wisconsin  had  created.  
We therefore must “cast a wider net” and look to whether “all 
relevant  case  law” demonstrates “such a  clear trend … that 
we can say with fair assurance that the recognition of the right 
by a controlling precedent was merely a question of time.” Id. 

                                                 
27 See supra notes 20–24 and accompanying text. 
No. 14‐1746                                                                        23 

                                                    28
(internal quotation marks omitted).  In this respect, Mr. Wer‐
ner identifies a line of Wisconsin state court decisions. In State 
ex rel. Olson v. Litscher, 608 N.W.2d 425 (Wis. Ct. App. 2000), 
Olson  was  serving  a  prison  sentence  for  sexual  assault  and 
reached  his  mandatory  release  date  on  March  2,  1999;  the 
DOC, however, had not located a residence for him. Id. at 426–
27. Consequently, Olson was transferred from a state peniten‐
tiary to a minimum security facility, at which point he filed a 
petition  for  habeas  relief  on  the ground  “that  his  continued 
incarceration past his statutorily mandated release date was 
an unlawful restraint of his personal liberty.” Id. at 427. Ac‐
knowledging that the issue was a constitutional one dealing 


                                                 
28 We are not alone in looking to trends in the decisional law of other ju‐

risdictions once we are satisfied that controlling precedent in our own cir‐
cuit does not clearly establish a particular legal right. See, e.g., Cox v. Glanz, 
800 F.3d 1231, 1247 (10th Cir. 2015) (looking to “clearly established weight 
of authority from other courts” (internal quotation marks omitted)); Mor‐
gan v. Swanson, 659 F.3d 359, 372 (5th Cir. 2011) (considering whether there 
is “a robust consensus of persuasive authority” (internal quotation marks 
omitted));  Bame  v.  Dillard,  637  F.3d  380,  384  (D.C.  Cir.  2011)  (looking  to 
“cases from other courts exhibiting a consensus view” (internal quotation 
marks omitted)); Wilson v. City of Bos., 421 F.3d 45, 56 (1st Cir. 2005) (look‐
ing to “all available case law, including both federal cases outside our own 
circuit, and state court decisions of the state wherein the officers operated” 
(citations omitted) (internal quotation marks omitted)); Turner v. Ark. Ins. 
Dep’t, 297 F.3d 751, 755 (8th Cir. 2002) (taking “a broad view of the concept 
of clearly established law” that “look[s] to all available decisional law, in‐
cluding decisions from other courts, federal and state, when there is no 
binding  precedent  in  this  circuit”  (internal  quotation  marks  omitted)); 
Trulock v. Freeh, 275 F.3d 391, 407 (4th Cir. 2001) (asking whether there is a 
“consensus of cases of persuasive authority from other jurisdictions”) (in‐
ternal quotation marks omitted)).  
24                                                                 No. 14‐1746 

with  personal  liberty,  the  Wisconsin  Court  of  Appeals  con‐
cluded that the continued detention of Olson beyond his man‐
datory release date was not authorized: Wisconsin law pro‐
vided that “each inmate is entitled to mandatory release on 
parole … at two‐thirds of the sentence.” Id. (quoting Wis. Stat. 
§ 302.11(1)). Although the court “realize[d] that it is difficult 
for the DOC to find a neighborhood that will accept a paroled 
sex offender in its midst,” the above statutory language con‐
vinced the court that “[w]hether or not a place has been found 
for an inmate, he or she must be released on his or her man‐
datory release date.” Id. at 427–28. The court noted in closing 
that there may be “a way for the state to more closely monitor 
sex  offenders  for  a  time  between  mandatory  release  and 
placement”; however, this was not the court’s responsibility 
                                         29
to determine. Id. at 428.   


                                                 
29 State ex rel. Olson v. Litscher, 608 N.W.2d 425 (Wis. Ct. App. 2000), came 

on the heels of a very similar decision by the Wisconsin Court of Appeals 
in  State  ex  rel.  Woods  v.  Morgan,  591  N.W.2d  922  (Wis.  Ct.  App.  1999). 
Woods had been convicted of, among other crimes, sexual assault, and he 
was  incarcerated  at  a  state  penitentiary.  Id.  at  923  &  n.2.  When  Woods 
reached his mandatory release date, he was transferred from the peniten‐
tiary to a minimum security facility. Id. at 923. Several days later, “Woods 
made sexual overtures to [another] inmate.” Id. As a result, his parole was 
revoked, and he was transferred back to the penitentiary. Id. Woods then 
filed a petition for a writ of habeas corpus in state court, contending that 
his right to due process of law had been violated. Id. He argued that alt‐
hough he had been transferred from the penitentiary to the minimum se‐
curity facility at the end of his sentence, he remained a prisoner and there‐
fore “was subject to prison inmate rules … , not probation and parole reg‐
ulations.” Id. at 924. Thus, he argued, his conduct should “have carried an 
administrative sanction or a loss of prison privileges, not revocation of pa‐
role.” Id. The Wisconsin Court of Appeals granted Woods’s petition, con‐
No. 14‐1746                                                            25 

    The Wisconsin Court of Appeals again considered this is‐
sue in Allen v. Guerrero, 688 N.W.2d 673 (Wis. Ct. App. 2004), 
this time in the context of the Eighth Amendment. Allen, who 
had been convicted of sexual assault, reached his mandatory 
release date on January 4, 2000, but was unable to secure ap‐
propriate housing. Id. at 675–76. Instead of releasing Allen to 
parole as required under Wis. Stat. § 302.11(1), he was trans‐
ferred  to  a  minimum  security  facility  and  placed  under  the 
supervision of parole agents. Id. at 676. Several months later, 
the parole agents placed Allen on a “parole hold pending a 
parole revocation hearing,” arrested him, and sent him back 
                                                    30
to  the  state  penitentiary.  Id.   An  ALJ,  however,  concluded 
that Allen could not have violated his parole because he had 
never become a parolee. Id. Allen remained in custody, and 
the  DOC  initiated  a  second  parole‐revocation  proceeding; 
again, an ALJ held that revocation was inappropriate. Id. Al‐
len  petitioned  for  habeas  relief,  which  was  granted,  and  he 
was released to parole. Id.  
    Allen then brought a § 1983 action claiming that his con‐
tinued incarceration beyond his mandatory release date vio‐
lated  the  Eighth  and  Fourteenth  Amendments,  and  the  de‐
fendant  prison  officials  raised  qualified  immunity  as  an  af‐
firmative defense. Id. Relying in large part on our decision in 
Campbell, the Wisconsin Court of Appeals held that Allen had 

                                                 
cluding that because both the penitentiary and the minimum security fa‐
cility were state prisons, his status as a prisoner did not change when he 
was initially transferred. Id. at 925. Because Woods never had attained pa‐
rolee status, his parole could not be revoked. Id. 
30 The court’s opinion does not make clear why the agents initiated the 

parole hold and revocation.  
26                                                      No. 14‐1746 

made out an Eighth Amendment claim because the defend‐
ant’s  commencement  of  a  second  parole‐revocation  hearing 
instead  of  releasing  him  on  parole  demonstrated  “that  they 
were deliberately indifferent to his plight.” Id. at 678 (altera‐
tions omitted) (internal quotation marks omitted). Proceeding 
to the second prong  of the qualified  immunity  analysis,  the 
court  explained  that,  after  Olson,  Wisconsin  state  law  was 
clear that “Allen was entitled to release on parole upon reach‐
ing  his  [mandatory  release]  date.”  Id.  at  679.  Thus,  “no  rea‐
sonable public official could have believed that [Allen’s] con‐
tinued detention was constitutionally permissible.” Id. at 680.  
    These  cases,  however,  do  not  comprise  a  full  picture  of 
Wisconsin’s  legal  landscape.  In  2005,  just  one  year  after  the 
Wisconsin  Court  of  Appeals  decided  Allen,  and  long  before 
the application of the directive here, the Wisconsin Supreme 
Court decided State ex. rel. Riesch v. Schwarz, 692 N.W.2d 219 
(Wis. 2005). Riesch was serving an eight‐year sentence for sex‐
ual assault; his mandatory release date was July 21, 1998. Id. 
at 220. Riesch’s parole supervision rules, which he refused to 
sign, “required [him] to avoid unlawful activity and conduct 
that was not in the best interest of the public or his rehabilita‐
tion.” Id. at 221. Riesch’s parole agent also decided that, be‐
cause of the nature of his offense, Riesch “needed to reside at 
an approved halfway house or residence”; again, Riesch re‐
fused to  cooperate. Id.  When Riesch  reached his mandatory 
release date, the DOC initiated a parole hold and transferred 
him  from  state  prison  to  a  county  jail.  Id.  A  week  later, 
Riesch’s parole agent initiated a revocation proceeding, and 
an ALJ revoked his parole. Id.  
   Riesch then filed a petition for writ of certiorari, in which 
he claimed, relying on Olson, that the revocation of his parole 
No. 14‐1746                                                       27 

was unlawful because he was not released from physical cus‐
tody upon his mandatory release date and therefore was not 
a parolee. Id. at 222–23. The Wisconsin Supreme Court disa‐
greed. It held that Riesch’s case was distinguishable from Ol‐
son because Riesch, in refusing to cooperate, had “violated the 
conditions  of  his  parole  immediately  and  simultaneously 
with his mandatory release date.” Id. at 223. Importantly, the 
court also wrote: 
       The holding Riesch seeks today is a bright‐line 
       rule that elevates form over substance. He con‐
       tends  that  inmates  must  always  be  released 
       from physical custody before any revocation is 
       commenced,  regardless  of  whether  they  have 
       signed parole rules, complied with parole rules, 
       or cooperated with their agent. In essence, he is 
       asking for a ritual where the DOC releases un‐
       cooperative  inmates  just  outside  the  prison 
       walls  on  their  mandatory  release  dates  before 
       subsequently placing parole holds upon them. 
       …  
       In the end, we are mindful that the DOC is not 
       free to hold inmates indefinitely for such prob‐
       lems  as  failure  to  find  suitable  housing  on  its 
       part. Olson, 233 Wis.2d at 690, 608 N.W.2d 425. 
       However, we also recognize that the DOC has 
       substantial  discretionary  authority  to  develop 
       the rules and conditions for release. Macemon I, 
       208  Wis.2d  at  597,  561  N.W.2d  779.  Where  in‐
       mates violate these terms immediately and simulta‐
       neously  with  their  scheduled  mandatory  release 
28                                                     No. 14‐1746 

       dates, the DOC should be able to maintain continu‐
       ous  custody,  even  though  that  person’s  status 
       changes  from  prisoner  serving  a  sentence  to  a 
       parolee detained on a parole hold.  
Id. at 225–26 (emphasis added) (footnote omitted). 
    The Wisconsin Supreme Court’s reasoning in Riesch con‐
firms  that  Olson and Allen  had  not  put  the  precise situation 
addressed by AD 02‐10 “beyond debate” in Wisconsin. Ash‐
croft v. al‐Kidd, 563 U.S. 731, 741 (2011). Riesch marked the first 
time that a Wisconsin court had focused on the inherent con‐
flict between a sex offender’s right to timely release to super‐
vision  and  the  rules  and  restrictions  governing  that  release. 
The  Wisconsin  Supreme  Court’s  treatment  of  this  dilemma 
demonstrates that “the right’s contours were [not] sufficiently 
definite that” the defendants in this case would have been on 
notice that AD 02‐10’s procedure was unlawful. City and Cty. 
of S.F. v. Sheehan, 135 S. Ct. 1765, 1774 (2015) (internal quota‐
tion marks omitted).  
    Riesch made clear that the DOC’s inability to locate appro‐
priate housing does not afford it a blank check to detain in‐
definitely  an  individual  set  for  release  from  imprisonment. 
However, the Wisconsin Supreme Court was cognizant of the 
practical difficulties that can arise when release itself conflicts 
with the “substantial discretionary authority” that DOC has 
“to develop the rules and conditions for releas[ing]” a person 
to supervision. 692 N.W.2d at 225. Rather than prohibit abso‐
lutely the DOC from detaining individuals caught in this pre‐
dicament,  Riesch  endorsed  a  narrow  exception:  “Where  in‐
mates  violate  these  terms  immediately  and  simultaneously 
with  their  scheduled  mandatory  release  dates,  the  DOC 
should be able to maintain continuous custody.” Id.  
No. 14‐1746                                                                  29 

    Riesch therefore can be read plausibly as acknowledging 
that, under Wisconsin law, the DOC may “maintain continu‐
ous custody” in the unique circumstance where release from 
imprisonment to a lesser level of restraint would violate the 
terms of release due to an inability to make practical arrange‐
ments for the implementation of that lesser restraint. Id. Here, 
although Mr. Werner’s probation violation was not, in strict 
terms, “immediate[] and simultaneous[],” it was, as a practi‐
cal matter, an imminent certainty. Id. And although his infrac‐
tion was not, like Riesch’s, the product of his recalcitrance, re‐
leasing  Mr.  Werner  to  probation  equally  would  have  “ele‐
vate[d]  form  over  substance”  to  require  “a  ritual  where  the 
DOC releases [noncompliant] inmates just outside the prison 
walls on their mandatory release dates before subsequently” 
detaining them. Id. To be sure, the length of deferral of release 
from imprisonment in this case may well have been a fairly 
                                                    31
aggressive reading of Riesch.  However, given the lack of clar‐
ity with respect to Riesch’s outer limits, “we cannot say that 
only  someone  plainly  incompetent  or  who  knowingly  vio‐
late[s] the law would have … acted as [the defendants] did.” 


                                                 
31 We note that Mr. Werner did have at least one alternative remedy avail‐

able to him throughout his detention under AD 02‐10. Under Wisconsin 
Administrative Code DOC § 328.11 (now DOC § 328.12), Mr. Werner was 
allowed to seek review of any “decision which affects [him] personally.” 
Id. DOC § 328.11(3). Although this review process would not have permit‐
ted Mr. Werner to challenge the lawfulness of his detention directly, id. 
DOC  § 328.11(4)(b),  it  would  have  allowed  him  to  challenge  any  of  the 
housing disapprovals underlying his detention, see Metcalf v. Donalds, No. 
10‐C‐0615, 2012 WL 2050823, at *6 & n.1 (E.D. Wis. June 7, 2012) (noting 
that the plaintiff “could have used the complaint process established by § 
DOC 328.11 to challenge the decisions concerning his housing options”). 
30                                                     No. 14‐1746 

Mullenix, 136 S. Ct. at 310 (first alteration in original) (internal 
quotation marks omitted). 
    Because clearly established law at the time would not have 
notified  the  defendants  in  this  case  that  the  procedures  set 
forth in AD 02‐10 were unlawful, we conclude that they are 
entitled to qualified immunity on Mr. Werner’s claims. 
       
                           Conclusion 
    For the foregoing reasons, we affirm the judgment of the 
district court. 
                                                       AFFIRMED 
       
       
       
No. 14‐1746                                                       31 

    HAMILTON, Circuit Judge, dissenting in part. I respectfully 
dissent  from  my  colleagues’  decision  to  grant  qualified  im‐
munity  to  the  policy‐making  defendants,  Hamblin,  Snyder 
Spaar, and Symdon. They adopted and enforced Administra‐
tive Directive 02‐10. That policy was unconstitutional as ap‐
plied to someone like Werner, who had reached his manda‐
tory release date and who, through no fault of his own, was 
unable to find housing that satisfied both local laws and state 
parole  officials.  Pursuant  to  that  policy,  Werner  spent  54 
weeks in a county jail when that custody was clearly not au‐
thorized by state law. Werner was deprived of his liberty with‐
out due process of law. 
    This case presents an extreme version of a pervasive prob‐
lem  in  the  criminal  justice  system.  Recidivism  is  a  serious 
problem  with  many  sex  offenders.  State  and  local  govern‐
ments  have  enacted  numerous  restrictions  on  the  activities, 
employment, and housing of released sex offenders. Those re‐
strictions can make it difficult, and in some cases literally im‐
possible,  for  released  offenders  to  live  and  work  in  compli‐
ance with all the laws that apply to them. See generally, e.g., 
Doe v. Snyder, — F.3d —, 2016 WL 4473231 (6th Cir. Aug. 25, 
2016)  (describing  restrictions  under  Michigan  law).  In  this 
case,  the  problem  was  housing.  Brown  County,  Wisconsin, 
had, we are told, about fourteen separate ordinances restrict‐
ing released sex offenders. 
   For more than a year neither Werner nor anyone helping 
him could find lawful and suitable housing for him. Werner 
was kept in custody pursuant to the policy that the defend‐
ants adopted and enforced. That policy was unconstitutional 
and contrary to state law even when it was issued in 2002. 
32                                                         No. 14‐1746 

    To  extend  qualified  immunity  to  these  defendants, 
though, the majority errs by relying upon a more recent deci‐
sion  by  the  Wisconsin  Supreme  Court,  State  ex  rel.  Riesch  v. 
Schwarz, 692 N.W.2d 219 (Wis. 2005). As explained below, the 
state court in Riesch took care to distinguish its decision from 
cases  like  Werner’s,  in  which  offenders  who  reach  their  re‐
lease dates are cooperative with efforts to supervise them. 
     Plaintiff Werner committed serious crimes and was pun‐
ished severely for them. As a plaintiff, he is singularly unsym‐
pathetic. He earned his designation as a “Special Bulletin No‐
tification”  offender  by  committing  multiple  sex  offenses 
against children. Both during and after the period in question 
here, he has  repeatedly violated the law. He is now back  in 
prison  after  another  crime.  Nevertheless,  the  legal  issues  in 
his case extend beyond Mr. Werner and his crimes. 
    Under the state law governing his conviction and punish‐
ment, when Werner reached his mandatory release date, he 
was entitled to be released from custody, subject to conditions 
of  parole.  As  the  majority  opinion  recounts,  he  was  not  re‐
leased but was instead locked up in a county jail. He was kept 
in jail 148 out of 168 hours each week. The remaining 20 hours 
he was allowed to leave the jail with a chaperone to accom‐
plish the nearly impossible job of finding housing that would 
comply with all the local laws applicable to convicted sex of‐
fenders and with the state’s conditions of parole. More than a 
year  after  his  initial  “release”  to  the  county  jail,  he  finally 
found housing that satisfied all the criteria. 
   Werner’s continued custody in the county jail—and “cus‐
tody” is the only way to describe those 148 hours per week— 
was not authorized by state law or by a court judgment after 
No. 14‐1746                                                            33

due process of law. He was quite simply deprived of his lib‐
erty without due process of law. Executive branch officials are 
not  authorized  to  lock  people  up  indefinitely  without  prior 
court authorization. The ability to seek a writ of habeas cor‐
pus  later  does  not  mean  the  initial  deprivation  occurs  with 
due process of law. And even a parolee, whose liberty is con‐
ditional and constrained, cannot have his parole revoked and 
his liberty taken away without due process of law. Morrissey 
v.  Brewer,  408  U.S.  471  (1972);  see  also  Atkins  v.  Chicago,  631 
F.3d  823,  833–34  (7th  Cir.  2011)  (Hamilton,  J.,  concurring  in 
judgment). 
    I  recognize  that  the  combination  of  local  laws  in  Brown 
County and the needs of effective parole supervision placed 
the defendants at all levels of the Wisconsin parole system in 
a  tough  spot.  If  they  had  faced  Werner’s  situation  without 
guidance  from  state  law,  a  defense  of  qualified  immunity 
would have more merit. But the slate was not clean. Similar 
problems had arisen before. The state courts had squarely re‐
jected  the  solution  of  keeping  offenders  like  Werner  in  cus‐
tody past their mandatory release dates. 
   First  came  State  ex  rel.  Woods  v.  Morgan,  591  N.W.2d  922 
(Wis.  App.  1999).  Woods  was  a  prisoner  who  reached  his 
mandatory  release  date.  Instead  of  being  released,  he  was 
transferred to another correctional center. Four days later, he 
made sexual overtures toward an inmate at that new facility, 
and his  parole was revoked. Woods petitioned for a  writ of 
habeas corpus. He argued that he could not have his parole 
properly revoked because he had never actually been paroled. 
The Wisconsin Court of Appeals agreed, relying on the fact 
that  Woods had  been  transferred  to a different  state  prison. 
He was still deemed a prisoner, not a parolee, even though he 
34                                                        No. 14‐1746 

had been held past his mandatory release date. Id. at 925. In 
other words, continued confinement in a state prison was not 
authorized for a parolee. There was no indication in the rec‐
ord why Woods had not been released on his mandatory re‐
lease date. 
    The  next  year  came  State  ex  rel.  Olson  v.  Litscher,  608 
N.W.2d 425 (Wis. App. 2000), which is the decision most in‐
structive for this case. Like plaintiff Werner, Olson reached his 
release date, but he was not released because the Department 
of  Corrections  was  unable  to  locate  a  suitable  residence  for 
him  on  parole.  He  was  instead  transferred  to  another  state 
correctional facility. The court held that the State had “no au‐
thority to hold an inmate in custody beyond his or her man‐
datory  release  date,  regardless  of  whether  departmental  ef‐
forts have secured a residence for the inmate. Id. at 426. The 
court explained: “We realize that it is difficult for the DOC to 
find a neighborhood that will accept a paroled sex offender in 
its midst. But there is no gray area in the statute—it is crystal 
clear. Our job is to apply the statute as it is written. Whether or 
not a place has been found for an inmate, he or she must be released 
on  his  or  her  mandatory  release  date.”  Id.  at  427–28  (emphasis 
added). 
   As with Woods, “there was no indication that Olson had 
done anything to warrant continuous custody at that time.” 
Riesch, 692 N.W.2d at 224 (summarizing Olson). The State even 
conceded that Olson had been entitled to release, and no stat‐
ute or administrative rule authorized the State to detain him 
past that time.  
   Then, to bring the point even closer  to  this  civil  case  for 
damages,  in  Allen  v.  Guerrero,  688  N.W.2d  673  (Wis.  App. 
2004),  another  inmate  was  held  past  his  mandatory  release 
No. 14‐1746                                                       35

date.  The  State  and  Allen  had  been  unable  to  find  suitable 
housing for him by his mandatory release date. Correctional 
officials moved Allen to a minimum security prison under the 
supervision of parole agents. State officials twice tried to re‐
voke this unusual form of “parole,” and twice the courts or‐
dered his release. Allen spent all of 2000 in continuous state 
custody past his mandatory release  date  of January 4, 2000. 
He was not released until January 2001. 
    Allen  then  sued  the  state  correctional  officials  in  state 
court under 42 U.S.C. § 1983 alleging violation of his due pro‐
cess and Eighth Amendment rights. The Wisconsin Court of 
Appeals held not only that Allen had stated a claim for viola‐
tion of his constitutional rights but that the violation was so 
clearly established that defendants were not entitled to quali‐
fied  immunity:  “We  agree  with  Allen  that  Woods  and  Olson 
clearly established” that Allen was entitled to release on pa‐
role on his mandatory release date. 688 N.W.2d at 679. 
    The Allen court then rejected a further qualified immunity 
argument that is echoed in this case. The argument is that be‐
cause some cases found unauthorized continued custody vi‐
olated the Eighth Amendment while others found it violated 
the  Due  Process  Clause  of  the  Fourteenth  Amendment,  the 
controlling law was not “clearly established.” The Wisconsin 
Court of Appeals correctly found in Allen that the unlawful‐
ness of the continued custody was clearly established in 2000 
despite doctrinal arguments about whether it violated one or 
both amendments. The application of two basic liberties does 
not  weaken  the  case.  It  strengthens  it.  The  Allen  court  con‐
cluded, as we should, “that no reasonable public official could 
have believed that such continued detention was constitution‐
ally permissible.” Id. at 681. 
36                                                     No. 14‐1746 

    The qualified immunity presents an unusual wrinkle here. 
Qualified  immunity  doctrine  often  indulges  in  the  legal  fic‐
tion of assuming that official defendants are aware of appli‐
cable court decisions. Here, there was no fiction at all. The pol‐
icy‐making defendants issued AD 02‐10 after both Woods and 
Olson had been decided. The policy even cited both decisions, 
yet purported to authorize continued custody in the teeth of 
those decisions. 
    To avoid reversing the judgment for the policy‐making de‐
fendants, the majority invokes qualified immunity based on 
the  Wisconsin  Supreme  Court’s  2005  decision  in  Riesch,  692 
N.W.2d  219,  or,  more  precisely,  based  on  what  the  majority 
generously  calls  “a  fairly  aggressive  reading”  of  Riesch.  A 
qualified immunity defense is supposed to be based upon ob‐
jectively reasonable interpretations of existing law. E.g., Hafer 
v. Melo, 502 U.S. 21, 25 (1991); Kentucky v. Graham, 473 U.S. 159, 
166‐67 (1985); Harrell v. Cook, 169 F.3d 428, 431 (7th Cir. 1999). 
Using  Riesch  as  a  qualified  immunity  lifeline  for  the  policy‐
making defendants is not objectively reasonable. The majority 
first  overlooks  the  critical  distinction  drawn  by  the  Riesch 
court  itself  and  then  attributes  to  the  Wisconsin  Supreme 
Court in Riesch an internal contradiction and confusion that 
simply are not present. In fact, Riesch expressly agreed with 
Woods and Olson and took care to distinguish Riesch’s case on 
grounds that apply directly here. It is no surprise that neither 
the district court nor the defendants, in their brief to this court 
or in letters to plaintiff, relied on Riesch to justify qualified im‐
munity. 
    Like Werner, Riesch was a sex offender who was nearing 
his  mandatory  release  date.  Unlike  Werner,  though,  Riesch 
did  not cooperate  with the release and  supervision  process. 
No. 14‐1746                                                           37

He  announced  that  he  would  not  participate  in  the  sex  of‐
fender treatment program that was required as a condition of 
parole. He refused to provide medical information or his sig‐
nature on his fingerprint record. His behavior was such that 
the assigned parole agent was unwilling to meet with him un‐
less he were shackled, and he refused. Riesch had his parole 
revoked  without  ever  actually  leaving  state  custody.  In  his 
challenge to the revocation, he relied on Woods and Olson to 
argue that he had never actually been paroled, so that his pa‐
role could not be revoked and he should be released.  
    The Wisconsin Supreme Court affirmed the denial of re‐
lief,  but  on  narrow  grounds  that  distinguished  both  Woods 
and  Olson  on  grounds  that  apply  directly  here.  The  Riesch 
court explained: “Woods and Olson are unlike the present case 
because  the  inmates  in  those  cases  did  nothing  to  warrant  their 
continued detention at the time of their mandatory release date. In 
contrast,  the  inmate  in  the  Macemon  cases,  like  Riesch,  vio‐
lated the conditions of his parole immediately and simultane‐
ously  with  his  mandatory  release  date.”  692  N.W.2d  at  223 
(emphasis added). The Riesch court went on to explain the dif‐
ference with Olson: 
        In Olson, the inmate petitioned the court of ap‐
        peals for writ of habeas corpus after he was de‐
        tained  past  his  mandatory  release  date.  Olson 
        had  been  transferred from  one  correctional  fa‐
        cility to another on his release date because the 
        DOC was unable to locate a suitable residence 
        for him. Again [as in Woods], there was no indi‐
        cation that Olson had done anything to warrant 
        the  continuous  custody  at  that  time.  Accord‐
        ingly, the State conceded that he was entitled to 
38                                                         No. 14‐1746 

         release when he reached his mandatory release 
         date and that no statute or administrative rule 
         authorized  the  DOC  to  detain  him  past  that 
         point.  The  court  of  appeals  agreed.  Olson,  233 
         Wis.2d 685, ¶ 1, 608 N.W.2d 425. 
692 N.W.2d at 224. The Riesch court continued: “Unlike the in‐
mates  in  Woods  and  Olson,  Riesch  engaged  in  conduct  that 
warranted custody at the time of his mandatory release date,” 
by refusing to cooperate with his social worker in arranging 
for  a  suitable  residence.  Id.  Riesch  was  not  entitled  to  relief 
because he had “stubbornly refused to cooperate with the de‐
partment’s efforts to implement a suitable supervision plan,” 
and he was “totally rejecting active supervision.” Id., quoting 
administrative decision. 
      The Riesch court concluded: 
         In the end, we are mindful that the DOC is not 
         free to hold inmates indefinitely for such prob‐
         lems  as  failure  to  find  suitable  housing  on  its 
         part. Olson, 233 Wis.2d at 690. However, we also 
         recognize that the DOC has substantial discre‐
         tionary authority to develop the rules and con‐
         ditions for release. Macemon. Where inmates vi‐
         olate  these  terms  immediately  and  simultane‐
         ously  with  their  scheduled  mandatory  release 
         dates, the DOC should be able to maintain con‐
         tinuous custody, even though that person’s sta‐
         tus changes from a prisoner serving a sentence 
         to a parolee detained on a parole hold.  
Id. at 225. The Riesch court rejected a highly formalistic rule 
advocated  by  Riesch,  but  it  did  not  disagree  with  Woods  or 
No. 14‐1746                                                      39

Olson, nor did it purport to authorize the continued custody 
of a parolee who was not deliberately violating the terms of 
his parole. 
    Yet the defendants’ policy, AD 02‐10, purported to author‐
ize exactly such continued custody. At least after Woods, Ol‐
son, and Allen, and certainly in light of the distinction drawn 
in  Riesch,  reasonable  policy‐making  officials  could  not  have 
believed  that  they  were  authorized  to  keep  offenders  like 
Werner  in  jail  after  their  mandatory  release  dates.  Instead, 
they  doggedly  stuck  to  the  policy,  even  telling  Werner  that 
“Case  law  upholds  the  procedures”  of  AD  02‐10,  without 
identifying the case law. Dkt. 113‐1, at 82 (Feb. 16, 2010 letter 
from defendant Snyder Spaar to plaintiff Werner). 
    The  policy‐making  defendants  should  have  known  that 
AD 02‐10 would result in unconstitutional deprivations of lib‐
erty in cases like Werner’s, where the parolee did not deliber‐
ately fail to comply with parole conditions. I would allow the 
qualified  immunity  defense  for  the  local  parole  agents  and 
their supervisors who had been ordered to implement AD 02‐
10, but we should reverse for trial on the claims against the 
policy‐making defendants.